Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Office Action filed on 01/13/2021.
Claims 1-22 have been allowed.
Claim 13 has been amended.
Response to Arguments
Claim Rejection Under 35 U.S.C. §112:
On page 7 of Applicant’s Remarks, filed on 01/13/2021, Applicant states that “The Office Action rejects claim 13 under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as allegedly being indefinite. Claim 13 is amended to clarify that the first TG, the second TG, and the SRAM cell each comprise a same transistor type of transistor. As explained in the specification, the transistors of TG 102 and TG 104 may be the same types of transistor as the transistors in the SRAM cell 106 which, at least in part, enables the layout to pass stringent design rules checks (DRC). See specification as filed at paragraph [0040], for example.” Examiner has corroborated the amendment to claim 13 and therefore, the claim rejection under 35 U.S.C. §112 has been withdrawn.
Claim Rejection Under 35 U.S.C. §102 and 103:
Applicant’s arguments, see pages 7-10, filed 01/13/2021, with respect to the rejection(s) of claims 1-8 and 17-22 being rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Loh et al. (U.S. Publication No. 2008/0062746, hereinafter, “Loh”); as well as the rejection(s) of 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…a second TG electrically coupled to a second side of the cut off; a first external pin electrically coupled to the first TG and a second external pin electrically coupled to the second TG; and a first internal node electrically coupled to the first TG and a second internal node electrically coupled to the second TG, wherein: the cut off provides an electrical open between the first side of the cut off and the second side of the cut off; and the first internal node is electrically coupled to the first external pin and the second internal node is electrically coupled to the second external pin.”
Claims 2-8 are also allowed as they further limit allowed claim 1.
Regarding claim 9, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 9,
“…wherein the first side of the test structure is electrically coupled to a first internal node of the SRAM cell on a first side of a cut off via a first transmission gate (TG); obtaining a butterfly curve by plotting a curve that is substantially symmetrical to the measured voltage transfer curve; and determining a static noise margin (SNM) for each of the one or more SRAM cells by measuring an area bounded by the butterfly curve, wherein: the cut off provides an 
Claims 10-15 are also allowed as they further limit allowed claim 9.
Regarding claim 16, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 16,
“…a first chip analog input/output (IO); and a second chip analog IO, wherein: a plurality of internal nodes of the plurality of SRAM cells are electrically coupled through the multiple levels of transmission gates (TGs) to one of the first chip analog IO and the second chip analog IO; and each test structure of the plurality of test structures is operable to address a respective one of the plurality of SRAM cells, and wherein each test structure of the plurality of test structures are operable to measure static noise margin (SNM) of a respective one of the plurality of SRAM cells.”
Claims 17-22 are also allowed as they further limit allowed claim 16.
The closest prior art references that were found based on an updated search.
Liaw US 2007/0235765 - Memory cell e.g. static RAM for semiconductor memory device, has metal layer comprising bit lines coupled to source terminals of pass gate transistors and another metal layer comprising power lines for covering bit lines.
Wielage et al. US 2010/0014369 - Method of testing static random access memory used in computer, involves transferring bit line to high potential upon 
Mandelman et al. US 2008/0251878 - Design structure embodied in machine readable medium for designing, manufacturing, or testing design, includes dielectric region between two semiconductor regions and gate conductor structure extending between semiconductor regions.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 9 and 16; therefore claims 1-22 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459.  The examiner can normally be reached on Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAUL J RIOS RUSSO/Examiner, Art Unit 2867